Citation Nr: 1036991	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder, as 
secondary to   service-connected left knee degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967, and 
from November 1967 to November 1971.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which, in pertinent part, denied entitlement to service 
connection for a bilateral knee disorder.

In January 2008, a Travel Board hearing was held before the 
undersigned      Veterans Law Judge, a transcript of which is of 
record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted the basis of the prior 
determination and noted the element of the claim that was lacking 
to substantiate the claim for benefits. In addition, the VLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing.              By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in          38 C.F.R. 3.103(c)(2) and that 
the Board can adjudicate the claim based on the current record.
 
The Board previously remanded this case in April 2008.

During pendency of the appeal, a March 2010 RO rating decision 
granted service connection for left knee degenerative joint 
disease.  The Veteran has not appealed from the initial rating or 
effective date  for his left knee degenerative joint disease, and 
hence there is no further issue associated with this claim to 
resolve. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
only issue remaining on appeal is that of entitlement to service 
connection for a right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).                  In addition, a 
claimant is entitled to service connection on a secondary basis 
when it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 
C.F.R. § 3.310(b), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006), later codified at 38 C.F.R. § 3.310(b). 

Thus far, there is not competent medical evidence on file which 
addresses the question of whether, as the Veteran claims, his 
right knee disorder developed secondarily to service-connected 
left knee degenerative arthritis. He contends that his existing 
left knee problem caused a gait disturbance, leading him to place 
extra pressure on the right knee to compensate. The Board finds 
that a new VA Compensation and Pension examination is needed to 
resolve this case. The purpose of such examination will be 
twofold. First, there must be obtained confirmation that the 
Veteran still has a form of right knee disability, given there 
have been some inconsistent findings on this in the past. 
Secondly, the examination must address whether any diagnosed 
right knee disability is etiologically related to left knee 
degenerative joint disease -- that is to say, the underlying 
question of secondary service connection. Consequently, this case 
is being remanded for the requested  VA medical examination. See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. The VA examiner 
should initially determine all present 
diagnosed conditions affecting the right 
knee.  The examiner must then indicate 
whether it is at least as likely as not that 
the diagnosed right knee disorder(s) is/are 
etiologically related to service-connected 
left knee degenerative joint disease. The 
examiner should consider both initial 
causation of a right knee disability by the 
service-connected left knee degenerative 
joint disease, and the possibility that the 
right knee disability has been permanently 
aggravated by the same. For purposes of this 
analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to the 
natural disease process.

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.            If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,         11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal in light of all 
additional evidence received.           If 
the benefit sought on appeal is not granted, 
the Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


